925 F.2d 488
288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Laura Staples ESCOBAR, et al., Appellants,v.IMMIGRATION AND NATURALIZATION SERVICE.
No. 89-5037.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1991.

Before MIKVA, Chief Judge, and WALD, HARRY T. EDWARDS, RUTH BADER GINSBURG, SILBERMAN, BUCKLEY, STEPHEN F. WILLIAMS, D.H. GINSBURG, SENTELLE, CLARENCE THOMAS, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the joint motion to dismiss, it is


2
ORDERED, by the Court, that the motion is granted and this appeal is dismissed.  It is


3
FURTHER ORDERED that this case is remanded to the District Court with instructions to vacate the judgment and to dismiss the complaint as moot.    See U.S. v. Munsingwear, 340 U.S. 36, 39-40 (1950).


4
The Clerk is directed to send a certified copy of this order to the Clerk of the District Court in lieu of formal mandate.